In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 12-475V
                                    Filed: November 8, 2018
                                      Not for Publication

*************************************
KIMBERLY S. THOMPSON,                       *
                                            *
               Petitioner,                  *
                                            *
 v.                                         *
                                            *             Damages decision based on
                                            *             proffer; influenza (“flu”) vaccine;
SECRETARY OF HEALTH                         *             H1N1 vaccine; peripheral
AND HUMAN SERVICES,                         *             neurological injury
                                            *
               Respondent.                  *
                                            *
*************************************
Clifford J. Shoemaker, Vienna, VA, for petitioner.
Voris E. Johnson, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

       On July 27, 2012, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that influenza (“flu”) vaccine administered on
September 15, 2009 caused her neurologic injury. Pet. at ¶¶ 5, 6. Petitioner also received H1N1
influenza vaccine on October 23, 2009, which is not covered under the Vaccine Act during the
2009-2010 flu season.

        On November 8, 2018, respondent filed Respondent’s Proffer on Award of Compensation.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. This means the decision will be available to anyone with access to
the Internet. When such a decision is filed, petitioner has 14 days to identify and move to delete such
information prior to the document’s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall delete such
material from public access.
The undersigned finds the terms of the proffer to be reasonable. Based on the record as a whole,
the undersigned finds that petitioner is entitled to the award as stated in the proffer. Pursuant to
the terms stated in the attached proffer, the court awards:

    a. a lump sum of $653,890.05, in the form of a check payable to petitioner representing
       compensation for life care expenses expected to be incurred during the first year after
       judgment ($53,747.93), lost earnings ($345,526.82), pain and suffering ($235,000.00),
       and past unreimbursable expenses ($19,615.30);

    b. a lump sum of $54,462.87, representing compensation for satisfaction of the State of
       Maryland Medicaid lien, payable jointly to petitioner and:

                                                 MD-DHMH
                                       Maryland Department of Health
                                Division of Recoveries and Financial Services
                                               P.O. Box 13045
                                         Baltimore, Maryland 21203
                                 Re: Kimberly Payne, MA#: 46-904281-100
                                    Attn: Sylvia Rose, Recoveries Officer

        Petitioner agrees to endorse this payment to MD-DHMH; and

    c. an amount sufficient to purchase an annuity contract.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: November 8, 2018                                                   s/ Laura D. Millman
                                                                           Laura D. Millman
                                                                            Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
KIMBERLY S. THOMPSON,                      )
                                           )
                  Petitioner,              )
                                          )   No. 12-475V (ECF)
v.                                        )   Special Master Millman
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

             RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       On October 4, 2017, the Special Master issued a Ruling on Entitlement finding petitioner,

Kimberly S. Thompson, entitled to compensation under the National Childhood Vaccine Injury

Act of 1986, 42 U.S.C. §§ 300aa-1 to -34, as amended (“Vaccine Act” or “Act”). Respondent,

the Secretary of Health and Human Services, now proffers that petitioner receive a compensation

award consisting of the following, which represents compensation for all elements of

compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled:

I.     Items of Compensation

       A.      Life Care Items

       Respondent engaged life care planner Linda Curtis, RN, MS, CCM, CNLCP, and

petitioner engaged Kay Hairston, BSN, RN, CCM, CLCP, to provide an estimation of Kimberly

S. Thompson’s future needs arising from her vaccine-related injury. For the purposes of this

proffer, the term “vaccine-related injury” is as described in the Special Master’s Ruling on

Entitlement, filed October 4, 2017. All items of compensation identified in the life care plan are

supported by the evidence, and are illustrated by the chart entitled Appendix A: Items of
Compensation for Kimberly S. Thompson, attached hereto as Tab A. 1 Respondent proffers

that Kimberly S. Thompson should be awarded all items of compensation set forth in the life

care plan and illustrated by the chart attached at Tab A. Petitioner agrees.

       B.      Lost Earnings

       The parties agree that based upon the evidence of record, Kimberly S. Thompson has

suffered past loss of earnings and will suffer a loss of earnings in the future as a result of her

vaccine-related injury. Therefore, respondent proffers that Kimberly S. Thompson should be

awarded lost earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A).

Respondent proffers that the appropriate award for Kimberly S. Thompson’s lost earnings is

$345,526.82. Petitioner agrees.

       C.      Pain and Suffering

       Respondent proffers that Kimberly S. Thompson should be awarded $235,000.00 in

actual and projected pain and suffering for her vaccine-related injury. This amount reflects that

the award for projected pain and suffering has been reduced to net present value. See 42 U.S.C.

§ 300aa-15(a)(4). Petitioner agrees.

       D.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents Kimberly S. Thompson’s expenditure of past

unreimbursable expenses related to her vaccine-related injury. Respondent proffers that

petitioner should be awarded past unreimbursable expenses in the amount of $19,615.30.

       E.      Maryland Medicaid Lien

       Respondent proffers that Kimberly S. Thompson should be awarded funds to satisfy a

State of Maryland lien in the amount of $54,462.87, which represents full satisfaction of any


1
  The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual
benefit years run from the date of judgment up to the first anniversary of the date of judgment,
and every year thereafter up to the anniversary of the date of judgment.

                                                  -2-
right of subrogation, assignment, claim, lien, or cause of action that the State of Maryland may

have against any individual as a result of any Medicaid payments the State of Maryland has

made to, or on behalf of, Kimberly S. Thompson, from the date of her eligibility for benefits

through the date of judgment in this case, as a result of her vaccine-related injury suffered on or

about September 15, 2009, under Title XIX of the Social Security Act.

II.    Form of the Award 2

       The parties recommend that the compensation provided to Kimberly S. Thompson should

be made through a combination of lump sum payments and future annuity payments as described

below, and request that the Special Master’s decision and the Court’s judgment award the

following: 3

       A. A lump sum payment of $653,890.05, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($53,747.93), lost earnings

($345,526.82), and pain and suffering ($235,000.00), in the form of a check payable to

petitioner, Kimberly S. Thompson.

       B. A lump sum payment of $54,462.87, representing compensation for satisfaction of the

State of Maryland Medicaid lien, payable jointly to petitioner and:

                                           MD-DHMH
                                 Maryland Department of Health
                          Division of Recoveries and Financial Services
                                         P.O. Box 13045
                                   Baltimore, Maryland 21203
                           Re: Kimberly Payne, MA#: 46-904281-100
                              Attn: Sylvia Rose, Recoveries Officer


2
  The parties have no objection to the proffered award of damages. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(f), to seek review of the Special Master’s
October 4, 2017, decision finding petitioner entitled to an award under the Vaccine Act.

3
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                -3-
Petitioner agrees to endorse this payment to MD-DHMH.

       c. An amount sufficient to purchase an annuity contract, 4 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company 5 from

which the annuity will be purchased. 6 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner,

Kimberly S. Thompson, only so long as Kimberly S. Thompson is alive at the time a particular

payment is due. At the Secretary’s sole discretion, the periodic payments may be provided to

petitioner in monthly, quarterly, annual or other installments. The “annual amounts” set forth in

the chart at Tab A describe only the total yearly sum to be paid to petitioner and do not require

that the payment be made in one annual installment.




4
  In respondent’s discretion, respondent may purchase one or more annuity contracts from one
or more life insurance companies.
5
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.
6
  Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.
                                                 -4-
       1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

       2.      Life-contingent annuity

       Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as she, Kimberly S. Thompson, is alive at the time that a particular

payment is due. Written notice shall be provided to the Secretary of Health and Human Services

and the Life Insurance Company within twenty (20) days of Kimberly S. Thompson’s death.

       3.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to petitioner, Kimberly S. Thompson:                    $653,890.05

       B.      Maryland Medicaid lien:                                               $ 54,462.87

       C.      An amount sufficient to purchase the annuity contract described
               above in section II.C.


                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division



                                                 -5-
                          CATHARINE E. REEVES
                          Deputy Director
                          Torts Branch, Civil Division

                          ALEXIS B. BABCOCK
                          Assistant Director
                          Torts Branch, Civil Division

                          s/Voris E. Johnson, Jr.
                          VORIS E. JOHNSON, JR.
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U. S. Department of Justice
                          P.O. Box l46, Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Direct dial: (202) 616-4136

Dated: November 8, 2018




                            -6-
                                                     Appendix A: Items of Compensation for Kimberly S. Thompson                                        Page 1 of 6

                                                Lump Sum
                                               Compensation Compensation   Compensation   Compensation   Compensation    Compensation   Compensation    Compensation
  ITEMS OF COMPENSATION           G.R. * M       Year 1       Year 2         Year 3        Years 4-5       Year 6          Year 7        Years 8-10       Year 11
                                                   2018        2019           2020         2021-2022        2023            2024         2025-2027         2028
Medicare Part B Premium           5%       M       1,608.00     1,608.00       1,608.00       1,608.00       1,608.00        1,608.00       1,608.00        1,608.00
Medicare Advantage Premium        5%       M         936.00       936.00         936.00         936.00         936.00          936.00         936.00          936.00
Medicare Advantage MOP            5%              10,000.00    10,000.00      10,000.00      10,000.00      10,000.00       10,000.00      10,000.00       10,000.00
OOP Drug Costs                    5%       M       1,080.18     1,080.18       1,080.18       1,080.18       1,080.18        1,080.18       1,080.18        1,080.18
Primary Care                      5%   *
Mileage: PCP                      4%                   7.56         7.56           7.56           7.56            7.56           7.56           7.56                 7.56
Neurologist                       5%   *
Mileage: Neurolgist               4%                116.10        116.10         116.10         116.10         116.10          116.10         116.10            116.10
Diagnostic/ Serum Studies         5%   *
Mileage: Diag./Serum Studies      4%                   3.02         3.02           3.02           3.02            3.02           3.02           3.02                 3.02
PM&R                              4%   *
Mileage: PM&R                     4%                   0.40         0.40           0.40           0.40            0.40           0.40           0.40                 0.40
Urology                           5%   *
Mileage: Urology                  4%                   4.68         4.68           4.68           4.68            4.68           4.68           4.68                 4.68
Surgery                           5%   *
Mileage: Surgery                  4%                   3.90         1.95           1.95           1.95            1.95           1.95           1.95                 1.95
Surgical Infuse-a-port            5%   *
Mileage: Surgical Infuse-a-port   4%                   1.44         0.41           0.41           0.41            0.41           0.41           0.41                 0.41
Opthalmology                      5%   *
Mileage: Opthalmology             4%                  1.26          1.26           1.26           1.26           1.26            1.26           1.26              1.26
Podiatry                          4%                200.00        200.00         200.00         200.00         200.00          200.00         200.00            200.00
Mileage: Podiatry                 4%                  5.98          5.98           5.98           5.98           5.98            5.98           5.98              5.98
ER                                5%   *
Ambulance                         5%   *
Hospitalization                   5%   *
Counseling                        4%   *
Mileage: Counseling               4%                  81.87
Mileage: Suport Group             4%                   4.97         4.97           4.97           4.97           4.97            4.97           4.97              4.97
Care Mngt                         4%       M       6,000.00     6,000.00       6,000.00       6,000.00       6,000.00        6,000.00       6,000.00          6,000.00
Metoprolol                        5%   *
Ibuprofen                         5%   *
                                               Appendix A: Items of Compensation for Kimberly S. Thompson                                        Page 2 of 6

                                         Lump Sum
                                        Compensation Compensation   Compensation   Compensation   Compensation     Compensation   Compensation    Compensation
  ITEMS OF COMPENSATION        G.R. * M   Year 1       Year 2         Year 3        Years 4-5       Year 6           Year 7        Years 8-10       Year 11
                                           2018         2019           2020         2021-2022        2023             2024         2025-2027         2028
Tizanidine                     5% *
Omeprazole                     5% *
C-Pilocarpine                  5%            165.00       165.00          165.00         165.00         165.00           165.00         165.00            165.00
Supplies for B-12 Inj          4% *
Incontinence Pads              4%             93.08        93.08           93.08          93.08          93.08            93.08          93.08             93.08
Compression Stockings          4%            179.18       179.18          179.18         179.18         179.18           179.18         179.18            179.18
Prescription Glasses           4%            582.50       291.25          291.25         291.25         291.25           291.25         291.25            291.25
IVIG                           5% *
Mileage: IVIG                  4%             22.64        22.64           22.64          22.64          22.64            22.64          22.64             22.64
Supplies for IVIG              5% *
Power Scooter                  4%          1,743.00       249.00          249.00         249.00         249.00           249.00         249.00            249.00
Battery                        4%            214.29       214.29          214.29         214.29         214.29           214.29         214.29            214.29
Scooter Car Carrier            4%            654.50                                                                                                       654.50
Callapsible Manual WC          4% *
Sit to Stand Recliner          4%            612.00                                                                                                       612.00
Shower Transfer Chair          4%            132.39                                                     132.39                                            132.39
Bedside Commode                4%            155.64                                                     155.64                                            155.64
Perching Stool                 4%            141.00                                                                                                       141.00
Assist Pole                    4%            175.12                                                                                                       175.12
Reachers                       4%             50.10                                                      50.10                                             50.10
AFOs                           4% *
Orthopedic Shoe                4%             69.56        34.78           34.78          34.78          34.78            34.78          34.78             34.78
Pers. Emergency Resp. System   4%            515.40       515.40          515.40         515.40         515.40           515.40         515.40            515.40
PT Eval                        4% *
Mileage: PT Eval               4%              1.69          1.69           1.69           1.69             1.69           1.69           1.69                 1.69
OT Eval                        4% *
Mileage: OT Eval               4%              1.69          1.69           1.69           1.69             1.69           1.69           1.69                 1.69
PT                             4% *
Mileage: PT                    4%             40.61        40.61           20.30          20.30             6.77           6.77           6.77                 6.77
OT                             4% *
Mileage: OT                    4%             20.30        20.30           20.30           6.77             6.77           6.77           6.77                 6.77
                                                        Appendix A: Items of Compensation for Kimberly S. Thompson                                                    Page 3 of 6

                                             Lump Sum
                                            Compensation Compensation             Compensation    Compensation     Compensation     Compensation     Compensation      Compensation
  ITEMS OF COMPENSATION            G.R. * M   Year 1       Year 2                   Year 3         Years 4-5         Year 6           Year 7          Years 8-10         Year 11
                                               2018         2019                     2020          2021-2022          2023             2024           2025-2027           2028
Home OT Assess                     4%            300.00
Assistive Tech Clinic              4%   *
Mileage: Assistive Tech Clinic     4%                   44.64              8.93            8.93             8.93             8.93             8.93             8.93                 8.93
Seating & Equip Clinic             4%   *
Mileage: Seating & Equip Clinic    4%                   44.64             8.93             8.93             8.93            8.93             8.93             8.93               8.93
Fitness/ Aquatic Program           4%       M          612.00           612.00           612.00           612.00          612.00           612.00           612.00             612.00
Mileage: Fitness/Aquatic Program   4%                   57.60            57.60            57.60            57.60           57.60            57.60            57.60              57.60
Personal Care Attendant            4%       M       18,304.00        18,304.00        18,304.00        18,304.00       18,304.00        18,304.00        24,024.00          24,024.00
Cleaning Services                  4%       M        1,260.00         1,260.00         1,260.00         1,260.00        1,260.00         1,260.00         1,260.00           1,260.00
Home Mods                          0%                7,500.00
Lost Earnings                                      345,526.82
Pain and Suffering                                 235,000.00
Past Unreimbursable Expenses                        19,615.30
Medicaid Lien                                       54,462.87
Annual Totals                                      708,352.92        42,050.88        42,030.57        42,017.04       42,341.64        42,003.51        47,723.51          49,644.26
                                                Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                                Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                                expenses ($53,747.93), lost earnings ($345,526.82), pain and suffering ($235,000.00), and past unreimbursable
                                                expenses ($19,615.30): $653,890.05.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                                petitioner and the Maryland Medical Assistance Program, as reimbursement of the state's Medicaid lien: $54,462.87.
                                                Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                                Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                                Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                                Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                                    Appendix A: Items of Compensation for Kimberly S. Thompson   Page 4 of 6


                                             Compensation    Compensation   Compensation
  ITEMS OF COMPENSATION           G.R. * M     Year 12        Years 13-20   Years 21-Life
                                                2029          2030-2037      2038-Life
Medicare Part B Premium           5%       M     1,608.00
Medicare Advantage Premium        5%       M       936.00          936.00         936.00
Medicare Advantage MOP            5%            10,000.00       10,000.00      10,000.00
OOP Drug Costs                    5%       M     1,080.18        1,080.18       1,080.18
Primary Care                      5%   *
Mileage: PCP                      4%                  7.56           7.56           7.56
Neurologist                       5%   *
Mileage: Neurolgist               4%               116.10          116.10         116.10
Diagnostic/ Serum Studies         5%   *
Mileage: Diag./Serum Studies      4%                  3.02           3.02           3.02
PM&R                              4%   *
Mileage: PM&R                     4%                  0.40           0.40           0.40
Urology                           5%   *
Mileage: Urology                  4%                  4.68           4.68           4.68
Surgery                           5%   *
Mileage: Surgery                  4%                  1.95           1.95           1.95
Surgical Infuse-a-port            5%   *
Mileage: Surgical Infuse-a-port   4%                  0.41           0.41           0.41
Opthalmology                      5%   *
Mileage: Opthalmology             4%                 1.26            1.26           1.26
Podiatry                          4%               200.00          200.00         200.00
Mileage: Podiatry                 4%                 5.98            5.98           5.98
ER                                5%   *
Ambulance                         5%   *
Hospitalization                   5%   *
Counseling                        4%   *
Mileage: Counseling               4%
Mileage: Suport Group             4%                  4.97           4.97           4.97
Care Mngt                         4%       M      6,000.00       6,000.00       6,000.00
Metoprolol                        5%   *
Ibuprofen                         5%   *
                                                Appendix A: Items of Compensation for Kimberly S. Thompson   Page 5 of 6


                                          Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION        G.R. * M     Year 12       Years 13-20   Years 21-Life
                                             2029         2030-2037      2038-Life
Tizanidine                     5%   *
Omeprazole                     5%   *
C-Pilocarpine                  5%               165.00         165.00         165.00
Supplies for B-12 Inj          4%   *
Incontinence Pads              4%                93.08          93.08          93.08
Compression Stockings          4%               179.18         179.18         179.18
Prescription Glasses           4%               291.25         291.25         291.25
IVIG                           5%   *
Mileage: IVIG                  4%                22.64          22.64          22.64
Supplies for IVIG              5%   *
Power Scooter                  4%               249.00         249.00         249.00
Battery                        4%               214.29         214.29         214.29
Scooter Car Carrier            4%                65.45          65.45          65.45
Callapsible Manual WC          4%   *
Sit to Stand Recliner          4%                61.20          61.20          61.20
Shower Transfer Chair          4%                26.48          26.48          26.48
Bedside Commode                4%                31.13          31.13          31.13
Perching Stool                 4%                14.10          14.10          14.10
Assist Pole                    4%                17.51          17.51          17.51
Reachers                       4%                10.02          10.02          10.02
AFOs                           4%   *
Orthopedic Shoe                4%                34.78          34.78          34.78
Pers. Emergency Resp. System   4%               515.40         515.40         515.40
PT Eval                        4%   *
Mileage: PT Eval               4%                 1.69           1.69           1.69
OT Eval                        4%   *
Mileage: OT Eval               4%                 1.69           1.69           1.69
PT                             4%   *
Mileage: PT                    4%                 6.77           6.77           6.77
OT                             4%   *
Mileage: OT                    4%                 6.77           6.77           6.77
                                                        Appendix A: Items of Compensation for Kimberly S. Thompson                                                  Page 6 of 6


                                                Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION            G.R. * M       Year 12         Years 13-20     Years 21-Life
                                                   2029           2030-2037        2038-Life
Home OT Assess                     4%
Assistive Tech Clinic              4%   *
Mileage: Assistive Tech Clinic     4%                     8.93             8.93             8.93
Seating & Equip Clinic             4%   *
Mileage: Seating & Equip Clinic    4%                     8.93            8.93              8.93
Fitness/ Aquatic Program           4%       M           612.00          612.00
Mileage: Fitness/Aquatic Program   4%                    57.60           57.60
Personal Care Attendant            4%       M        24,024.00       27,456.00        27,456.00
Cleaning Services                  4%       M         1,260.00        1,260.00
Home Mods                          0%
Lost Earnings
Pain and Suffering
Past Unreimbursable Expenses
Medicaid Lien
Annual Totals                                        47,949.40       49,773.40        47,843.80
                                                Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                                Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                                expenses ($53,747.93), lost earnings ($345,526.82), pain and suffering ($235,000.00), and past unreimbursable
                                                expenses ($19,615.30): $653,890.05.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                                petitioner and the Maryland Medical Assistance Program, as reimbursement of the state's Medicaid lien: $54,462.87.
                                                Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                                Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                                Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                                Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.